1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                      FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                   Case Nos.: 1:18-CR-00214-001 LJO
                                                            1:18-CR-00238-001 LJO
8                        Plaintiff,
9         v.                                     ORDER OF RELEASE
10   BRIAN MENDEZ,
11                       Defendant.
12

13        The above-named defendant having been sentenced on April 15, 2019, to Time Served,
14
          IT IS HEREBY ORDERED that the defendant shall be released forthwith.
15
          A certified Judgment and Commitment order to follow.
16

17
     IT IS SO ORDERED.
18

19     Dated:   April 15, 2019                       /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
